Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed March 18, 2022, wherein claims 1, 18, 24, and 26-27 were amended, and claims 29-30 were added.  Claims 1, 4-9, 11, 18-19, and 21-30 are pending.  Claim interpretation previously made under 35 USC 112(f) has been maintained.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 9, 11, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert (US 4,188,702, “Herbert”).  

Regarding claims 1 and 4, Herbert discloses stripping system (Figs 1-3 and 5-8, below) comprising: 
a securement device 7 (Fig 3) including a receiver platform (Figs 1 and 3, lower block 12, lower jaw 24, rubber pad 22) and an engagement platform (upper jaw 20), the receiver platform of the securement device having a cable channel extending along a length of the securement device (channel defined by recess in which 22 resides), the cable channel capable of receiving a first portion of a large diameter cable having an outer jacket defining a thickness of at least 0.5 mm therein, the engagement platform 20 of the securement device translatable relative to the receiver platform 24 of the securement device to compress against the first portion of the large diameter cable within the cable channel to thereby secure the large diameter cable (upper jaw 20 is urged toward toward lower jaw 24; 3:7-20); 
a pair of parallel rails 32 (Fig 1, 3:20-30) extending longitudinally away from the securement device; and 
a cutting device 8 (Figs 1-2) slidably positioned on the a pair of parallel rails and movable along the pair of parallel rails relative to the securement device (3:55-4:5), the cutting device including a receiver platform (lower base 30, lower blade 48, 3:20-45), the receiver platform of the cutting device including a first cutting apparatus (upper blade mount 46, upper blade 44, Fig 2, 3:30-47) arranged a distance apart from a second cutting apparatus, the receiver platform of the cutting device capable of receiving a second portion of the large diameter cable therein, and the second cutting apparatus 44, 46 being movable in a first linear direction toward the first cutting apparatus 30, 48 (sliding linearly downward when urged by handle 40, Fig 2, 3:30-47); 
wherein the first cutting apparatus is movable in the first linear direction toward the second cutting apparatus and is capable of stopping when the cutting apparatuses contact one another (Figs 2 and 8, when outer portions of blades contact) to define a cutting interface therebetween that is capable of partially severing the outer jacket of the large diameter cable such that a portion of the 0.5 mm thickness of the outer jacket remains partially intact, and 
wherein, after partially severing the outer jacket, the cutting device slides along the pair of parallel rails in a second linear direction transverse to the first linear direction away from the securement device to separate the outer jacket of the second portion of the large diameter cable from a remainder of the large diameter cable (Figs 5-6, 4:1-5, 4:40-50).

    PNG
    media_image1.png
    448
    503
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    323
    248
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    525
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    226
    799
    media_image4.png
    Greyscale


Regarding claim 6, Herbert discloses the limitations of claim 1, as described above, and further discloses wherein the securement device includes a driving mechanism 18 that translates the engagement platform of the securement device relative to the receiver platform of the securement device in response to actuating the driving mechanism (Fig 3, 3:7-20).  

Regarding claims 8 and 9, Herbert discloses the limitations of claim 1, as described above, and further discloses that the cutting device comprises a manual clamp 38, 40 (Figs 1-2, 3:30-35) that translates the blades toward each other in response to actuation of the clamp.  

Regarding claim 11, Herbert discloses the limitations of claim 1, as described above, and further discloses wherein the receiver platform of the securement device includes a plurality of gripping features (front and rear edges of rubber block) extending laterally within the cable channel for securely grasping the first portion of the large diameter cable therein.

Regarding claim 29, Herbert discloses the limitations of claim 1, as described above, and further discloses wherein the sliding of the cutting device along the pair of parallel rails is capable of causing a core portion of the large diameter cable to be exposed as a result of the separation of the outer jacket (Figs 5-6, 4:38-52), and wherein the securement device and the cutting device are capable of releasing the large diameter cable with the exposed core portion from the stripping system.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18-19, 21-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert, as applied to claims 1, 4, 6, 8, 9, 11, and 29.    

Regarding claim 7, Herbert discloses the limitations of claim 6, as described above, but does not explicitly disclose that the driving mechanism is pneumatic.  Regarding the driving mechanism, one of ordinary skill in the art before the effective date of he claimed invention would have found it obvious to configure the particular operation of driving mechanism to incorporate a drive mechanism that is pneumatic driving mechanism, inter alia, as a simple substitution for a known element with the predictable result of actuation of the clamping elements.  

Regarding claims 18-19, 21-23, and 30, Herbert discloses the apparatus required by the claims (as described above in the rejections of claims 1, 4, 6, 8, 9, 11, and 29) and discloses the recited method steps (4:6-53, understanding the steps have not been recited as sequential as presented), except for the particular jacket dimension. It would have been obvious to one of ordinary skill in the art to select cable size as dictated by particular need, including a cable with the recited jacket size.  Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02   As above, a skilled artisan would have found it obvious to select cable size as dictated by particular need, including a cable with the recited jacket size.


Claims 5 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 4,188,702), as applied to claim 1 (for claim 5), and in view of Locher, et al. (US 6,910,256, “Locher”), of record.  

Regarding claim 5, Herbert discloses the limitations of claim 1, as described above, but does not explicitly disclose the first and second blade curvatures, as required by the claim.  However, Locher is also concerned with a wire stripping system and teaches a variety of stripping blades, including curved blades that face or oppose each other (Figs 6 and 10).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Herbert by incorporating the curved blades taught by Locher, to provide a precise severing of wire sheaths.  

Regarding claims 24-28, Herbert discloses a system comprising: a securement device, a cutting device, a pair of parallel rails, a transport mechanism, and a clamp, as required by the claims (as described above in the rejections of claims 1, 4, 6, 8, 9, 11, and 29), however, Herbert does not disclose that the blades are curved.  Locher is also concerned with a wire stripping system and teaches a variety of stripping blades, including curved blades that face or oppose each other (Figs 6 and 10).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Herbert by incorporating the curved blades taught by Locher, to provide a precise severing of wire sheaths.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection has introduced a new reference, Herbert, to teach the pair of rails in conjunction with the additional elements of the claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Petree (US 3,832,767) and Graber (US 4,250,772) teaches a stripping tool generally consistent with the claimed invention, including a pair of rails.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723